DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
 Applicant withdrawn claims 1-2, elected claim 3 and add new claims 4-23.
Claim Objections
Claims 4,  12 and 16 are objected to because of the following informalities:  
Claim 16 need to correct “one more more associated action”.
Claim 12 need a period at end sentence.  
Claim 16 need to correct “tag tag status”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-23 are rejected under 35 U.S.C. 103 as being unpatentable over Herrala et al. (US 2011/0211563 A1) in view of Hutchins et al. (US 2005/0078006 A1).
Regarding claims 4 and 3. Herrala teaches  a system for use with: 
 an area (Paragraph [0019] teach layout of the area); 
a plurality of tags, each tag being wirelessly locatable within the area (Paragraph [0017], fig.1 Illustrate and teach plurality of transmitter tags 100-118 located within room area that broadcast /transmit unique identifier), having at  least one sensor and adapted to wirelessly broadcast an identifier and, for each of said at least one  sensor, a reading (Paragraph [0038] teach tag contain sensors);
apparatus for wirelessly locating the plurality of tags in the area and receiving the identifiers and readings; 
 a plurality of zones defined within the area (Fig.1, Illustrate room 1-roomroom 7 read as plurality of zone); and 
 		
    PNG
    media_image1.png
    270
    254
    media_image1.png
    Greyscale

 a plurality of workflows, each workflow having one or more one trigger conditions, each trigger condition being associated with at least one of a zone and a tag; and one more more associated actions (Paragraphs [0018], [0022] teach user equipment (UE) 120-128 read as plurality of workflow, wherein the UE scan and detected unique identifier transmit by tags). 
Herrala is silent on the system comprising: 
control apparatus which, when the one or more trigger conditions of any of the workflows is met, automatically takes the one or more actions associated with the workflow. 
In an analogous art 
Hutching teaches
control apparatus which, when the one or more trigger conditions of any of the workflows is met, automatically takes the one or more actions associated with the workflow (Paragraphs [0041], [0043] [0045-0048], fig.3-fig,5 Illustrate and teach tag sensor 16 that detected/ trigger/monitor condition of vehicle 50 and/or person 52, wherein the system 60 automatic response to trigger alarm.
         
    PNG
    media_image2.png
    293
    365
    media_image2.png
    Greyscale

 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Herrala with Hutchins’s system such that when the one or more trigger conditions of any of the workflows is met, automatically takes the one or more actions associated with the workflow in order to provide the protection and security in zone defined within area
Regarding claim  5. (New) Herrala and Hutchins teach the system according to claim 4, Herrala teaches wherein the control apparatus comprises a 2 computing functionality adapted to display a representation of the area, the zones and the tags in the area (Paragraph 0031). 

 Regarding claim 6. (New) Herrala and Hutchins teach the system according to claim 5, Herrala teaches wherein the computing functionality is  configured to allow for user definition of the zones (Paragraphs [0016], [0019], [0048]). 

 Regarding claim 7. (New) Herrala and Hutchins teach the system according to claim 5, Herrala teaches wherein the computing functionality is configured to allow for user definition of the zones by the creation of a boundary on the display with one or more of a mouse, importing, stylus or touchscreen (Paragraphs [0031], [0038-0039]).

 Regarding claim 8. (New) Herrala and Hutchins teach the system according to claim 5, Herrala teaches wherein the computing functionality is configured to allow for user definition of overlapping zones (Paragraph [0021]).

Regarding claim 9. (New) Herrala and Hutchins teach the system according to claim 5, Herrala teaches wherein the computing functionality is configured to allow for user import of the zones (Paragraphs [0016], [0019], [0048]).

Regarding claim 10. (New) Herrala and Hutchins teach the system according to claim 6, Herrala teaches wherein the computing functionality is configured to allow for user definition of the zones by the modification of a boundary on the display with one or more of a mouse, stylus or touchscreen (Paragraphs [0031], [0038-0039]).

Regarding claim 11. (New) Herrala and Hutchins teach the system according to claim 6, Herrala teaches wherein the computing functionality is configured to allow for user definition of the workflows (Paragraphs[0016], [0019],  [0048]).

 Regarding claim 12. (New) Herrala and Hutchins teach the system according to claim 6, Herrala teaches wherein the computing functionality is configured to allow for user definition of zone-specific workflows (Paragraphs [0016], [0019], [0048]).

Regarding claim 13. (New) Herrala and Hutchins teach the system according to claim 6, Herrala teaches wherein the computing functionality is configured to store data which allows for a user to view the location of a tag over time (Paragraph [0019], [0025], [0031]).

 Regarding claim 14. (New) Herrala and Hutchins teach the system according to claim 6, Herrala teaches wherein the computing functionality is configured to allow for user definition of workflows wherein the action is one or more of a notification, an alert, an email, a change in display color and a tag status change (Paragraphs [0026], [0046]).
Regarding claim 15. (New) Herrala and Hutchins teach the system according to claim 14, Herrala teaches wherein the computing functionality is  adapted to allow for association by a user of a work order to a tag (Paragraph [0018-0019], [0048]).

Regarding claim 16. (New) Herrala and Hutchins teach the system according to claim 15, Herrala teaches wherein the computing functionality is adapted such that selection of the representation of a tag on the display produces a display of one or more of: 
 any work order associated with the tag tag status, 
the time of receipt of the last transmission from the tag, 
a snail track image of the tag through the area, 
graphic representations of sensor readings received from the tag, and an area which reflects the margin of error in tag location (Paragraphs [0017], [0038]).

Regarding claim 17. (New) Herrala and Hutchins teach the system according to claim 6, Herrala teaches wherein the at least one sensor includes a temperature sensor and at least one of the trigger conditions is a temperature limit (Paragraph [0038]).

Regarding claim 18. (New) Herrala and Hutchins teach the system according to claim 6, Herrala teaches wherein the computing functionality is configured to allow for user definition of workflows wherein each workflow has an associated indicia (Paragraphs [0016-0017]).

Regarding claim 19. (New) Herrala and Hutchins teach the system according to claim 18, Herrala teaches wherein the computing functionality is adapted to display the actions taken in the area over a period of time through a display of the indicia associated with the workflows performed over the period of time (Paragraphs [0028], [0031-0032]).

Regarding claim 20. (New) Herrala and Hutchins teach the system according to claim 6, Herrala teaches wherein the at least one sensor includes a motion sensor and at least one of the trigger conditions is associated with motion (Paragraph [0039]).

Regarding claim 21. (New) Herrala and Hutchins teach the system according to claim 5, wherein the at least one sensor includes a humidity sensor and at least one of the trigger conditions is humidity (Paragraph [0038]).

Regarding claim 22. (New) Herrala and Hutchins teach the system according to claim 6, Herrala teaches wherein at least one of the trigger conditions is failure of a tag to broadcast when expected (Paragraphs [0017], [0022]).

Regarding claim 23. (New) Herrala and Hutchins teach the system according to claim 6, Herrala teaches wherein at least one of the trigger  conditions is associated with an unexpected tag broadcast (Paragraphs [0022], [0025]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/           Primary Examiner, Art Unit 2641